Mr. Justice Carter delivered the opinion of the court: This is an appeal from a judgment of the county court of Kankakee county wherein the court overruled objections filed by the appellant railroad company and entered a judgment of sale against its lands in said county for delinquent county highway tax. The principal facts were stipulated by the parties, and it was admitted that the People had made a prima facie case. The objections urged here, and the reasons given in support of the same, are identical with the objections urged and overruled in the cases of People v. New York Central Railroad Co. 305 Ill. 434, and People v. Chicago and Eastern Illinois Railway Co. 305 id. 454. For the reasons there stated the judgment of the county court of Kankakee county will be affirmed. Judgment affirmed.